Civil action in ejectment and to recover damages for wrongful possession.
From a verdict and judgment in favor of plaintiff, the defendants appeal, assigning errors.
Appellants' exceptive assignments of error relate chiefly to questions of evidence and to portions of the charge. A careful perusal of the record leaves us with the impression that the cause has been tried in substantial accord with the decisions bearing upon the questions involved. The case presents no new matter which would seem to warrant an extended discussion, or which we apprehend would be helpful or beneficial to the profession. We are of opinion that the errors assigned should be resolved in favor of the validity of the trial. The verdict and judgment will be upheld.
No error.